In the United States Court of Federal Claims
                               No. 16-346C
                        (Filed: September 2, 2022)
                        NOT FOR PUBLICATION


******************

GEOSPATIAL TECHNOLOGY                         28 U.S.C. § 1498(b);
ASSOCIATES, LLC                               Copyright   infringement;
                                              FAR 52.227-14; FAR
       Plaintiff,
                                              52.227-11; Works prepared
v.                                            while    in   government
                                              service.
THE UNITED STATES,

       Defendant.

*******************

                                 ORDER

       Pending in this patent and copyright action are two dispositive
motions from defendant regarding the copyright claims based on work that
the inventor performed pursuant to a brief subcontract he had with a firm
performing services for the government in 2010. The primary arguments for
both defendant’s motion to dismiss and motion for summary judgment
largely mirror each other. For its motion to dismiss, the government argues
that 28 U.S.C. § 1498(b)’s provisos bar plaintiff from bringing a claim for
copyright infringement against the government because the software now
asserted as infringed was used by Dr. Basener, the inventor, during his work
for the government. The first proviso bars suits brought by government
employees if they were “in a position to order, influence, or induce the use
of the copyrighted work.”1 28 U.S.C. § 1498(b) (2018). The second and

1
  The government argues that all three provisos are met; however, we need
not address the first proviso, as Dr. Basener was not a government employee.
The term used in the other two provisos in Section 1498(b)—“in . . . the
service of the United States”—belies defendant’s argument that the first
proviso’s use of “employee” also embraces contractual relationships.
                                     1
third provisos require that Dr. Basener have prepared NINJA.pro (the
copyrighted software) pursuant to his official functions or used government
time, materials, or facilities in preparing it. Thus, if Dr. Basener prepared
NINJA.pro before the subcontract began, then he did not prepare NINJA.pro
pursuant to his official functions or with government time, materials, or
facilities.2

       Defendant’s motion for summary judgment raises a similar issue. The
government argues that FAR Clause 52.227-14(c)(1)(iii) gives it a “paid-up,
nonexclusive, irrevocable, worldwide license in such copyrighted computer
software to reproduce, prepare derivative works, and perform publicly and
display publicly (but not to distribute copies to the public) by or on behalf of
the Government” because Dr. Basener’s software was “data first produced in
the performance of [a] contract.” Therefore, a similar question arises of
whether NINJA.pro was produced before the GeoSage contract or during it.3

       Defendant raised a new argument in its supplemental reply filed on
August 17, 2022, contending that FAR 52.227-14(b) gives the government
unlimited rights in NINJA.pro. FAR 52.227-14(b)(1)(iv) states that “the
Government shall have unlimited rights in- [a]ll other data delivered under
this contract unless provided otherwise for limited rights data or restricted
computer software in accordance with paragraph (g) of this clause.”
“Unlimited rights means the rights of the Government to use, disclose,
reproduce, prepare derivative works, distribute copies to the public, and
perform publicly and display publicly, in any manner and for any purpose,
and to have or permit others to do so.” FAR 52.227-14(a). Data under this
clause includes computer software. Defendant argues that, because
NINJA.pro was delivered to it and was not otherwise restricted, it received

Congress was aware of the distinction and embraced a wider range of
relationships with the government in the second and third provisos. 28
U.S.C. § 1498(b).

2
 Unless his revisions to the software while working for the government
amounted to a new and separately copyrightable version of NINJA.pro. In
any event, what is necessary to decide either issue is the facts concerning the
genesis and evolution of the software. Those facts are disputed
3
 The government also makes a number of new arguments in its supplemental
briefs that were not present in its initial briefs.

                                       2
unlimited rights in it. Plaintiff responds that NINJA.pro was not delivered
to the government because it was not a deliverable under Dr. Basener’s
subcontract, and it avers that his work on the NINJA.pro code during the
subcontract amounted only to bug fixes and adapting NINJA.pro to interface
with government systems.

      At this stage, the facts are not sufficiently developed to show what
was either prepared or produced before and during the GeoSage contract.
While the government argues that the volume of Dr. Basener’s changes made
to NINJA.pro during the subcontract show that a new version of NINJA.pro
was created, we cannot reach that conclusion on the current record.4
Defendant also points to the version of NINJA.pro in the copyright deposit
lodged by plaintiff in 2015 as evidence that the relevant version of
NINJA.pro includes the changes made during the subcontract.

        Plaintiff, at this point in the proceedings, has proffered secondary
evidence that a version of NINJA.pro pre-existed the GeoSage contract. The
GeoSage subcontract, when describing the work to be done by Dr. Basener,
states that NINJA.pro was “developed at Rochester Institute of Technology.”
Def.’s Mot. to Dismiss Ex. C at US_016210. Further, the January 29, 2010
provisional patent application shows a demonstration of NINJA.pro, and
while that does not include any of the software code, it is at least an indication
that there was a functional version of NINJA.pro prior to the contract.
Finally, during the June 7, 2022 oral argument, government counsel admitted
that “there was an expression [of NINJA.pro at the end of January 2010],”
before the subcontract began.5 Tr. 10:16–18 (June 7, 2022). Collectively,
plaintiff has shown enough to withstand the defendant’s motion to dismiss
and motion for summary judgment at this stage in the proceedings based on
the questions of when NINJA.pro was prepared or produced and whether Dr.


4
 The parties submitted redlined comparisons of different versions of the code
in an attempt to establish the substantiality, vel non, of the edits that Dr.
Basener made during his contract work.
5
 Government counsel caveated that statement during the August 25, 2022
oral argument, however, stating that she admits that portions of NINJA.pro
predated the contract, but could not say whether a complete version of
NINJA.pro predated the subcontract as there was no source code for that
version.

                                        3
Basener’s changes during the subcontract created a new expression of the
software.6

       Regarding the government’s argument about 52.227-14(b), we again
find that the facts are not developed enough for us to answer the question of
whether NINJA.pro was delivered to the government or was data first
produced during the contract. While the subcontract does not list NINJA.pro
as a deliverable, the government has the source code and thus argues that it
was ipso facto delivered to it during performance of the contract. We find,
however, that there remains a fact question of what was delivered to the
government during the subcontract.7

        In sum, too many questions remain unanswered to grant either motion
at this point. Accordingly, the government’s motion to dismiss (ECF No.
277) and motion for summary judgment (ECF No. 279) are both denied
without prejudice. The issues raised in the motions are preserved for trial.


                                                 s/Eric G. Bruggink
                                                 Eric G. Bruggink
                                                 Senior Judge




6
  Plaintiff also indicated during the August 25, 2022 oral argument that it is
seeking additional discovery to find earlier versions of NINJA.pro and is
prepared to offer an affidavit from Dr. Basener that the February 15, 2010
version of the code can be used to establish a pre-contract version of
NINJA.pro.
7
 There remain other fact questions as well raised throughout the briefings.
For example, there remains a fact question of ownership over the NINJA.pro
copyright. The government has alleged that there are multiple other authors
of NINJA.pro who may have ownership interests in the software. Further,
Rochester Institute of Technology’s ownership of NINJA.pro’s copyright
predating the subcontract is challenged by the government, affecting
plaintiff’s eventual purchase of the copyright.
                                      4